Citation Nr: 0417224	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for morphea, claimed as 
soft tissue sarcoma, to include as due to exposure to 
herbicides in service. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1962 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's May 1998 VA Form 9, Appeal 
to Board of Veterans' Appeals, included a request for a 
Travel Board hearing.  However, the veteran failed to report 
for the hearing scheduled in August 1999.  Therefore, the 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704 (2003).  

The case returns to the Board following remands to the RO in 
February 2000 and October 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is diagnosed as having morphea; there is no 
diagnosis of soft tissue sarcoma or other malignancy.  

3.  There is no evidence of morphea or other chronic skin 
disorder in service or of skin disorder seen in service with 
continuous symptoms thereafter, and no competent evidence of 
a nexus between the morphea and the veteran's period of 
active service.  




CONCLUSION OF LAW

Service connection for morphea, claimed as soft tissue 
sarcoma, to include as due to exposure to herbicides in 
service, is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
Specifically, in letters furnished in January 2003 and July 
2003, the RO advised the veteran of the notice and assistance 
provisions of the VCAA and of the evidence needed to 
substantiate his service connection claim.  The July 2003 
letter in particular explains what evidence VA is responsible 
for obtaining, what evidence VA will assist the veteran in 
obtaining, and what evidence or information the veteran is 
required to provide for purposes of developing the claim.  In 
addition, the January 2004 supplemental statement of the case 
includes the text of the relevant regulations implementing 
the VCAA's notice and assistance provisions.  Accordingly, 
the Board is satisfied that the RO has provided the veteran 
with all requisite VCAA notice.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board observes that VA disagrees with this 
determination and is pursuing further judicial review.  In 
this case, the RO received the veteran's claim in September 
1996 and issued its initial rating decision in February 1997, 
years before the enactment of the VCAA, such that providing 
notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
particular, the July 2003 letter specifically identified 
certain evidence that the RO would secure.  It also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records 
from the Medical Center (MC) in Gainesville.  The Board 
observes that the veteran alleges additional VA treatment, to 
include at the VA Outpatient Clinic (OPC) in Orlando, as well 
as treatment at the Gainesville VAMC on dates for which no 
records are included in the claims folder.  The RO made 
multiple requests for records from the Orlando VAOPC.  
Responses received in March 2000, November 2000, and February 
2001 indicate that no records were available.  Multiple 
requests for records from the Gainesville VAMC yielded 
records dated from 1979 to 1986 only.  The Board acknowledges 
that VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  However, it appears that further efforts 
to secure additional VA medical records would be futile.  
38 U.S.C.A. § 5103A(b).  Therefore, the Board will not remand 
the case to the RO for any other attempts to obtain VA 
treatment records.  

In addition, the Board notes that the RO has not secured a 
medical opinion as to the etiology of the skin disorder at 
issue.  38 U.S.C.A. § 5103A(d).  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, as discussed in detail below, 
the Board finds no evidence of record that triggers the duty 
to secure such an opinion.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
The Board also observes that the RO attempted to secure the 
veteran's records from the Social Security Administration.  
To the extent such records could be relevant to the instant 
appeal, it is emphasized that December 2003 correspondence 
from the Social Security Administration indicates that it was 
unable to locate those records.  Finally, the Board notes 
that the veteran has indicated that he receives all medical 
care through VA; he has not identified or authorized the 
release of any private medical records.  Therefore, the Board 
finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.  

Also, as discussed above, the Board is satisfied as to 
compliance with its instructions from the February 2000 and 
October 2000 remands, which directed the RO to attempt to 
obtain the veteran's VA treatment records.  See Stegall v. 
West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Malignant tumors are 
among the chronic diseases listed for purposes of the 
presumption.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Absent affirmative evidence to the 
contrary, a veteran who served in Vietnam from January 9, 
1962 to May 7, 1975 is presumed to have been exposed to an 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The specified diseases for purposes of the 
presumption include certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran submitted a claim in September 1996 for service 
connection for soft tissue sarcoma.  He alleges that he 
received this diagnosis from VA.  He argues that he incurred 
this disorder as result of exposure to herbicides while in 
service in Vietnam.  The Board notes that the veteran's 
service documents generally confirm that he had active duty 
in Vietnam.  

The veteran underwent a VA dermatology examination in 
November 1996.  The examiner noted that any previous 
diagnosis of soft tissue sarcoma was an error.  He listed 
several differential diagnoses for the lesions affecting 
areas on the right lower back and right upper back, pending 
results of biopsy.  The November 1996 pathology report showed 
a diagnosis of morphea.  This disorder is the only current 
diagnosis.  There is no competent evidence of record of 
current soft tissue sarcoma or other malignancy.  Because 
morphea is not a malignant tumor and is not a specified 
disease associated with herbicide exposure, specifically not 
among the listed soft tissue sarcomas, the presumptions for 
chronic disease or diseases associated with herbicide 
exposure are not for application.  38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.303, 3.309.     

The question remains whether service connection for morphea 
may be established on a direct basis.  The Board finds that 
it may not.  First, service medical records are negative for 
morphea or associated chronic skin disorder in service.  
Notes dated in February and March 1964 indicate that the 
veteran had a rash on the arms.  This rash is shown to have 
been acute with complete resolution, as shown by the report 
of the May 1964 separation and reenlistment examination, 
which reveals no skin abnormality.  The associated report of 
medical history offers no report of skin disease or tumor, 
growth, cancer, or cyst.  Similarly, the reports of the 
November 1971 separation examination and report of medical 
history shows no finding of skin abnormality and no history 
of skin disease or tumor, growth, cancer, or cyst.  

In fact, there is no evidence of morphea or other skin lesion 
until 1979, many years after service, when VA records show 
that veteran was hospitalized after a motor vehicle accident.  
Examination at that time revealed hypopigmented lesions on 
the right scapula and right lower back.  There is no 
definitive diagnosis until the November 1996 VA dermatology 
examination.  The Board notes that the veteran alleges VA 
treatment for skin problems beginning in 1972.  However, 
there are no records of this treatment.  Accordingly, as 
morphea is not shown in service or for many years thereafter, 
service connection cannot be established based on a finding 
of chronicity in service or on having seen the disorder in 
service with continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.   

Second, there is no competent evidence of a nexus between the 
morphea, or any skin disorder, and the veteran's period of 
active service.  Boyer, 210 F.3d at 1353.  As discussed 
above, morphea is diagnosed from biopsy performed in 
connection with the November 1996 VA examination.  Lesions 
similar to those found during this VA examination were 
documented in VA treatment records from 1979, eight years 
after the veteran's separation from service.  Reviewing the 
evidence of record, the Board simply finds no competent 
evidence relating the morphea to service.  In addition, VA 
outpatient records dated in October 1995 show diagnosis and 
treatment for psoriasis.  Again, there is no competent 
evidence that relates this disorder to service.  

The veteran has generally expressed his personal opinion that 
his skin problems are in fact soft tissue sarcoma and that, 
no matter what the diagnosis, the disorder is related to 
service.  However, there is no showing that the veteran is 
educated or trained in dermatology or other appropriate area 
of medicine.  Therefore, his lay opinion as to the correct 
diagnosis and etiology of his skin disorder is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for morphea, claimed 
as soft tissue sarcoma, to include as due to exposure to 
herbicides in service.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  








 
	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for morphea, claimed as soft tissue 
sarcoma, to include as due to exposure to herbicides in 
service, is denied. 




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



